Exhibit 10.9 TENGZHOU CITY DIGITAL TELEVISION WIRELESS NETWORK COOPERATION AGREEMENT Party A: Shandong Province Tengzhou City Bureau of Radio and Television (presently, the name was changed) Party B: Shandong Zhidali Industrial Co., Ltd. (collectively, the parties) Pursuant to the Notice Issued by the State Council General Office for the Purpose that Each Village Shall Have Access to Radio and Television in the New Epoch (State Council Office [2006] #79), the Policies Encouraging the Development of the Digital Television Industry Issued by the National Development and Reform Commission and Other Offices and Forwarded by the State Council General Office (State Council Office [2008] #1), and Decision to Promote the Merge of Telecommunication, Radio & Television Network and Internet, made on the State Council Executive Meeting Held By the Premier Jiabao Wen, the Tengzhou Municipal Government Office has determined to aggressively develop the construction of the access to radio and television network to cover all village to promote the residents’ increasing daily demands for entertainments and to promote the developments of the villages and towns.Upon friendly consultations and negotiations, the parties agree to enter this Agreement with respect to the construction of the digital television wireless network on the following terms and conditions mutually agreed upon: 1. General Introduction of the Cooperation The parties shall fully cooperate with each other on the above project under this Agreement for the mutual benefits.Party A shall provide the existinginfrastructures of the TV broadcasting tower, computer room, satellite receiver facilities, TV programs resources as investments.Party B shall provide wireless digital television head, signal launching system, end-user receiving system (including the research and development of related technologies, CA user coding system and the maintenance of daily operation) as investments. 2. Scope of Cooperation 1) The System shall adopt the digital microwave technology and the wireless network shall cover 21 towns and villages in Tengzhou City.Totally 48 to 100 channels of TV program would be wirelessly transmitted through wireless digital television head, signal launching system, CA, SMS, end-user receiving system. 2) The Cooperation Period: 20 years. 3) Target: to develop at least 200,000 users of the digital TV. 3. Contractual Obligations to Parties 1) Party A’s obligations under this Agreement: a) To issue the legal and valid radio frequency licenses, permits to initial network access fees and television service using fees, and authorization of favorable tax treatment and policies to the projects under this Agreement. 1 b) To provide necessary basic infrastructures and technical support, i.e. the TV program resources for Tengzhou TV, Shandong #8 Cable TV, Zaozhuang #1 TV, and also the necessary power resources.Party A shall represent and warrant that the quality of the provided infrastructures and technical supports are in good and reliable condition in using. c) To promote the project under this Agreement and develop the customers through Party A’s media networks; to ban the illegal satellite receiver facilities in accordance to the laws and regulations, and investigate and punish the unauthorized satellite installation by individuals without permit; to make the immediate availability for the network access and ensure the smooth development of the project. d) To supervise the project operation and settle the fees in connection with the project. 2) Party B’s obligations under this Agreement: a) To invest and purchase any and all necessary facilities for the digital program resource platform and digital signal launching system in connection with this project for 48 to 100 TV channels with the investment of around ￥5,000,000 (including CA user coding software, technology service fee, etc.) b) To install the digital television head and the signal launching system, and instruct the customers to install the facilities. c) To build up the signal digital platform and assure the stability of the CA and SMS system. d) To timely resolve any technical related problems found by Party A.Party B shall be responsible to the losses resulted from the pause of signal caused by the failure of facilities and technical supports. e) To provide and upgrade the technical supports and provide related technologies and facilities. f) To perform the maintenance and repair of the system at a semi-annual basis. g) To operate the project and settle the fees in connection with the project. 4. Rights and Obligations 1) Party B shall deliver the required facilities to Party A within 25 business days upon the entrance of this Agreement and complete the installation of the facilities within 10 business days upon the delivery.The facilities shall be start operating in good condition within one month from the completion of installation. 2) Party A promises to Party B that the cooperation between the parties under this Agreement shall be exclusive cooperation. 3) The parties shall be responsible respectively for their own costs and expenses incurred by performing the parties’ contractual obligations and neither party shall unilaterally terminate this Agreement within the above cooperation period. 5. Income and Allocation 1) The cooperation period is 20 years (not include the free development period), from 03/01/2010 to 03/01/2011. 2) Network access fee (not include tax) shall be used to purchase the receiver equipment.Receiver equipment fee (include the TV too-box, down converter, antenna, not include antenna supporter, wire and connections) shall not e included in the income to be distributed between the parties.For the purpose to meet the customers’ demands, the parties can adjust the fee charges with periodical sales based on the market. 2 3) Allocation of the profit: in order to encourage the development of the radio and television service in all villages, the first year shall be free of service charges.From the second year, the fee charged shall be divided between the parties as following: from Year 1 to Year 5, it shall be 30% and 70% between Party A and Party B; from Year 6 to Year 15, it shall e 40% and 60% between Party A and Party B; from Year 15 to Year 20, it shall e 50% and 50% between the parties. Upon the expiration of this Agreement, the parties can negotiate the new allocations based on laws and government local policies. 4) The parties shall settlement the fee payments and allocations by each 30th day of December and each settlement shall not last over 7 business days. 5) Party A shall supervise the project operation and Party B shall perform the operation based on actual market demands following the laws and regulation in the industry of radio and television. 6. Breach of Contract 1) The breaching party under this Agreement shall compensate the other party not less than ￥5,000,000 for the losses incurred therein. 2) The termination of this Agreement shall not constitute a waiver of the civil liabilities that shall be assumed by the breaching party. 3) This Agreement is entered between the above two corporate entities and any changes in the corporate representatives shall not affect the execution of any clause of this Agreement; otherwise, it shall be deemed a breach of contract. 4) The parties shall follow this Agreement and for any disputes between the parties under this Agreement shall be resolved through amicable negotiations in good faith.In the event that the disputes can not be resolved through negotiation, the parties agree to refer the disputes to the People’s Court within the jurisdiction of the plaintiff’s address. 7. Termination In the event that one party requests the early termination of the Agreement before the expiration of the cooperation period, the party shall compensate the other party a lump sum payment not less than ￥5,000,000 and upon the other party’s consent, this Agreement may be early terminated. 1) In the event the parties area unable to execute this Agreement due to a force majeure or change of policy from the supervising government office(s), each party shall be hold not liable to the other party but shall compensate the other party actual losses based on the above income allocations. 9. Copies The Rules for implementation of this Agreement and any addendum attached hereto shall be deemed same legal effects as this Agreement.This Agreement shall be executed in four copies with two copies for each party. Party A: [Corporate Seal] Party B: [Corporate Seal] [Individual’s Signature] [Individual’s Signature] Date: 01/15/2009 (* Note: shall be typo-2010) Date: 01/15/2010 3 THE ADDENDUM TO TENGZHOU CITY DIGITAL TELEVISION WIRELESS NETWORK COOPERATION AGREEMENT Party A: Shandong Province Tengzhou City Bureau of Radio and Television Party B: Shandong Zhidali Industrial Co., Ltd. (collectively, the parties) For the purpose to follow the TENGZHOU CITY DIGITAL TELEVISION WIRELESS NETWORK COOPERATION AGREEMENT (the “Agreement”) and develop the digital TV network project in the suburb areas of Tengzhou City, upon the negotiation, the parties enter this Addendum at the following terms: 1. The parties shall jointly invest and incorporate the Tengzhou City Zhidali Radio and Television Network Co., Ltd. (the New Company)Party A shall invest with the property at 2109 Xueyuan Road (totaling 146 square meters) and its administrative rights for 30% of the shares of the New Company.Party B shall invest with cash and technology for 70% of the total shares of the New Company.The cooperation period is for 20 years. 2. The New Company shall be an independent corporate entity with full power of business operation assuming any profits or losses.Mr. Zhiqiang Yang shall be appointed the corporate representative of the New Company and _(illegible)_shall be appointed the general manager.The office address is in 2109 Xueyuan Road.Upon the parties’ consents, the office address may be expanded for new buildings upon requests.The ownership of the building shall belong to the New Company. 3. In consideration of the substantial costs incurred to Party B based on the actual market demands, the parties agree hereby to cancel the 8th clause in the Agreement and change the clause to:Any changes in the corporate representative of Party A shall not affect the execution of any clause of this Agreement; otherwise, it shall be deemed a breach of contract. In the event that Party A terminates the Agreement or acquire the business operation right, Party A shall obtain Party B’s prior consent and reimburse Party B any and all costs and losses incurred in the facilities investment by Party B.Upon the full payment of such costs and losses from Party A to Party B, Party A may acquire the business operation right and terminate the cooperation with Party B. This Agreement shall be executed in four copies with two copies for each party. Party A: [Corporate Seal] Party B: [Corporate Seal] [Individual’s Signature] [Individual’s Signature] Date: 02/11/2009 (* Note: shall be typo-2010)
